EXHIBIT 32 CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K of ISC8 Inc. (the “Company”) for the fiscal year ended September30, 2012 as filed with the Securities and Exchange Commission (the “SEC”) on the date hereof (the “Report”), I, Bill Joll, Chief Executive Officer and President of the Company, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: December28, 2012 /s/ Bill Joll Bill Joll Chief Executive Officer and President A signed original of this written statement required by Section 906 has been provided to ISC8 Inc. and will be retained by ISC8 Inc. and furnished to the SEC or its staff upon request. In connection with the Annual Report on Form 10-K of ISC8 Inc. (the “Company”) for the fiscal year ended September30, 2012 as filed with the Securities and Exchange Commission (the “SEC”) on the date hereof (the “Report”), I, Edward J. Scollins, Interim Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: December28, 2012 /s/ Edward J. Scollins Edward J. Scollins Interim Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to ISC8 Inc. and will be retained by ISC8 Inc. and furnished to the SEC or its staff upon request.
